Lumpkin, J.
(After stating the foregoing facts.)
The schools forming part of the common-school system of the State shall, by express provision of the constitution, be free to the children of the State. Constitution of 1877, art. 8, sec. 1, par. 1 (Civil Code of 1895, §5906). A charge for matriculation can not be imposed as a condition of admission, to a public school forming a part of such general system, of a child living in the territory of the school and otherwise qualified. Irvin v. Gregory, 86 Ga. 605 (13 S. E. 130); Mayor and Council of Gainesville v. Simmons, 96 Ga. 477 (33 S. E. 508); s. c. 99 Ga. 400 (37 S. E. 710); Edalgo v. Southern Railway Co., 139 Ga. 366 (58 S. E. 846). A private school can not establish a “common-school department” in a school district, make an arrangement by which it gets for such “department” the benefit of the common-school fund of such district, in lien of the establishment of a separate common school, have teachers therefor paid by the board of education of the -county, and yet claim that such “department” is not subject to the laws governing. common schools. If the “department” is not to operate as a common school, how can it receive the benefit of funds which can only be lawfully applied to common schools? If it is claimed that it is a common school so as to receive the benefit of such funds,' how can it escape being bound by the law governing such schools? It is immaterial for what purpose the school authorities may have desired to use the additional funds arising from matriculation fees. There is no law authorizing the collection of such fees as a condition of admission to the “common-school department,” or remaining therein.
Mandamus was the proper remedy. Board of Public Education v. Felder, 116 Ga. 788 (43 S. E. 56). Neither side invoked or obtained any ruling of the trial court as to whether the arrangement made between the county board of education and the authorities of the “Union Baptist Institute,” and the application of the public-school fund accordingly, w,as lawful, and this court will accordingly make no decision on that point.

Judgment affirmed.


All the Justices concur.